Title: To Alexander Hamilton from Samuel Hodgdon, 20 September 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia  20th September 1799
          
          Your letter of the 18th instant came to hand this morning—I shall pay every attention to such requisitions as I may  receive from Captain Bishop in consequence of your instructions to him and information to me—The whole of the Clothing for the Troops at Fort  Wayne leaves this City to day for its destination via  — as will that also under order for Captain Irvins Company at Reading—I hope we shall be able to get all under way for the  most distant Posts very shortly—I am dayly pressing the Contractor for supplies to enable me to do it.
          With respectful consideration I am sir, your Most Obedient servant
          
            Samuel Hodgdon
          
          Major Genl Hamilton
        